OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law by this Court on February 24, 1999. On May 22, 2007, she was convicted upon her plea of guilty of petit larceny (Penal Law § 155.25), a class A misdemeanor, and was sentenced to a three-year term of probation. Respondent admitted in the plea colloquy that she accepted funds on behalf of a client for deposit into her attorney trust account and used some of the funds for personal purposes. This Court determined that petit larceny is a serious crime pursuant to Judiciary Law § 90 (4) (d) and, on June 22, 2007, entered an order suspending respondent, directing her to show cause why a final order of discipline should not be entered and staying the effective date of suspension pending the outcome of her appearance before the Court. Respondent appeared before the Court on September 11, 2007, and submitted matters in mitigation.
We have considered the matters submitted by respondent in mitigation, including that she has made full restitution to the client and is remorseful. Accordingly, after consideration of all of the factors in this matter, we conclude that respondent should be suspended for a period of three years, effective May 22, 2007, or until the termination of the term of her probation, whichever first occurs, and until further order of the Court.
Hurlbutt, J.P., Martoche, Smith, Centra and Peradotto, JJ., concur.
Order entered vacating stay and imposing suspension.